Case 2:20-cv-00878-JLB-NPM Document 22 Filed 04/12/21 Page 1 of 3 PageID 72




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


CHARLES EDWARD DAEDA,

            Plaintiff,

v.                                               Case No. 2:20-cv-878-JLB-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                     ORDER

      Before the Court is Defendant’s Opposed Second Motion for Stay of

Proceedings (Doc. 19) and Plaintiff Charles Daeda’s Objection (Doc. 21). Daeda is

proceeding without counsel. For a second time, Defendant requests this action be

stayed in order to produce a certified transcript of the record and file an answer.

(Doc. 15). In the second motion, Defendant updates the Court on new measures

implemented by the Commissioner to process the certified administrate record and

attaches an updated affidavit of the executive director of the Social Security

Administration’s Office of Appellate Operations. (Doc. 19, pp. 2-4; Doc. 19-1). In

sum, the pandemic has impacted the agency’s operations and it has a backlog of

actions awaiting certified transcripts, but the agency has implemented new measures

to overcome the backlog. (Doc. 19, pp. 2-4).
Case 2:20-cv-00878-JLB-NPM Document 22 Filed 04/12/21 Page 2 of 3 PageID 73




      In opposition, Daeda argues Defendant did not provide any new information

that would justify a continued stay. Daeda also argues that all issues raised by

Defendant are “self-limiting problems created by their own mismanagement of

excessively denying disability benefits to many who are entitled. this is politics.”

(Doc. 21, p. 2).

      A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997).

The court must weigh the benefits of the stay against any harms of delay. Id. at 707.

Here, the Commissioner has provided good cause to extend the deadline to file the

certified transcript and answer. But the Court finds an additional ninety-day

extension would cause undue delay. After considering the circumstances, the Court

will extend Defendant’s deadline to file a certified transcript and to answer by forty-

five days.

      Accordingly, the Opposed Second Motion for Stay of Proceedings (Doc. 19)

is GRANTED in part. The Court extends the deadline for Defendant to file a

certified transcript and answer to May 10, 2021. No further extensions will be

granted without a detailed and case-specific showing that the Commissioner made a

diligent effort to comply with the Court’s deadline.




                                          2
Case 2:20-cv-00878-JLB-NPM Document 22 Filed 04/12/21 Page 3 of 3 PageID 74




     DONE and ORDERED in Fort Myers, Florida on April 12, 2021.




                                     3
